DETAILED ACTION
Acknowledgements
The amendment filed 3/31/2022 is acknowledged.
Claims 1, 3, 5-12, 14-23 are pending.
Claims 7-9 and 20 are withdrawn.
Claims 1, 3, 5-6, 10-12, 14-19 and 21-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims recite more than merely methods of organizing human activity, and the claims recite additional elements that reflect an improvement in the functioning of a computer or an improvement to another technology or technical field because the specification provides a technical explanation on how to implement the invention to improve upon on the conventional functioning of a computer and the claimed invention enhances transaction security by device movement-based authentication and biometrics authentication, wherein a device movement pattern is normalized by relativizing a magnitude of motion signals. Applicant further state that the claims provide significantly more because device movement-based authentication and biometric authentication for an electronic transaction, wherein a device movement pattern is normalized by relativizing a magnitude of motion signals are not well-known and the steps are arranged in a non-conventional manner. 
Examiner notes that the recited steps of “receiving contextual data from . . . a user . . .;” “determining a . . . pattern and biometric data based on the received contextual data,” “determining whether the determined . . . pattern and the biometric data matches a . . . signature associated with a user . . . within a predetermined threshold and stored biometric data, wherein the . . . pattern is normalized by relativizing a magnitude of the one or more motion signals,” “upon determining that the determined . . . pattern and the biometric data matches the . . . signature within the predetermined threshold and the stored biometric data, authenticating the user for [a] . . . transaction;” and “upon determining that the determined . . . pattern and the biometric data does not match the . . . signature and the stored biometric data, transmitting a notification indicating authentication failure to the user . . .,” recite a method of authenticating a user for a transaction by comparing a pattern of observed activity and characteristics of the user with stored information about the user’s activity and characteristics.  This is a method of organizing human activity because the claims describe a process of authenticating a user for a transaction, such as a payment, by comparing an observed pattern of the user’s activity and a user’s characteristics with a pattern based on the user’s past behavior and with the user’s previously known characteristics, which is a commercial interaction. The fact that the pattern of the user’s activity is device movement data that comprises signals captured by sensors is an additional element, but does not provide a practical application or significantly more than the abstract idea because it is only describes the characteristics of the data. Further, the fact that the pattern is normalized by relativizing a magnitude of one or more motion signals is abstract, because normalizing data only involves performing mathematical operations on the data. Further, regarding the argument that device movement-based authentication and biometric authentication for an electronic transaction, wherein a device movement pattern is normalized by relativizing a magnitude of motion signals are not well-known and the steps are arranged in a non-conventional manner, examiner notes that the authentication using a pattern of a user’s activity and biometric characteristics of a user for a transaction, where the pattern is normalized by relativizing a magnitude of the data are part of the abstract idea, and cannot provide significantly more than the abstract idea, regardless of whether or not they are well-known. The additional elements of using device movement data as the pattern of the user’s activity only involves the use of a device as a tool to measure the user’s activity. The use of a computer or device as a tool to automate and/or implement the abstract idea does not provide significantly more than the abstract idea.
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Claims 7-9 and are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 12/10/2021.
Applicant's election with traverse of Species A, claims 1-6 and 10-19, in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the grounds that a search and examination of the entire application would not place a serious burden on the examiner because the claims appear to be part of an overlapping search area, as the species share a common specific feature in generic claims 1, 12, and 17.  This is not found persuasive because Species A involves receiving a time sequence of values from sensors of a user device and comparing this information with a signature to authenticate a user, while Species C is directed to the embodiment which involves using a machine learning model that is trained using training data to determine whether a device movement pattern matches the device movement signature. The machine learning model and the manner in which it is trained is not necessary for performing the comparison of the device movement pattern with a device movement signature, because in other embodiments this comparison can be performed in other manners. The specification states “[i]t should be noted that, although machine learning may be used to determine whether a device movement pattern of a signature move matches a device movement-based signature associated with a user, a different technique may also be used” (See PGPub of Specification ¶ 51). Further, the features directed to the use and training of a machine learning model require searching different classifications than the features directed to authenticating a user for a transaction. Machine learning is classified in G06N20, while authenticating a user for a payment transaction is classified in G06Q20. Therefore, the search and examination of the entire application presents a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, 10-12, 14-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1, 3, 5-6, 10-11, and 21-22 are directed to a method, claims 12 and 14-16 are directed to a system comprising a memory and a processor, and claims 17-19 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authenticating a user for a transaction by comparing a pattern of observed activity and characteristics of the user with stored information about the user’s activity and characteristics. Specifically, the claims recite “receiving contextual data from . . . a user . . .;” “determining a . . . pattern and biometric data based on the received contextual data,” “determining whether the determined . . . pattern and the biometric data matches a . . . signature associated with a user . . . within a predetermined threshold and stored biometric data, wherein the . . . pattern is normalized by relativizing a magnitude of the one or more motion signals,” “upon determining that the determined . . . pattern and the biometric data matches the . . . signature within the predetermined threshold and the stored biometric data, authenticating the user for [a] . . . transaction;” and “upon determining that the determined . . . pattern and the biometric data does not match the . . . signature and the stored biometric data, transmitting a notification indicating authentication failure to the user . . .,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of authenticating a user for a transaction, such as a payment, by comparing an observed pattern of the user’s activity and a user’s characteristics with a pattern based on the user’s past behavior and with the user’s previously known characteristics, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a computer including one or more processors and a non-transitory computer readable medium, sensors of a user device,  and data representing a device movement pattern and device movement-based signature to perform the functions, wherein the device movement pattern includes a collection of one or more motion signals captured by the one or more sensors over a duration of a signature move, and the device movement pattern is normalized by relativizing a magnitude of the one or more motion signals, merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “receiving contextual data from . . . a user . . .;” “determining a . . . pattern and biometric data based on the received contextual data,” “determining whether the determined . . . pattern and the biometric data matches a . . . signature associated with a user . . . within a predetermined threshold and stored biometric data, wherein the . . . pattern is normalized by relativizing a magnitude of the one or more motion signals,” “upon determining that the determined . . . pattern and the biometric data matches the . . . signature within the predetermined threshold and the stored biometric data, authenticating the user for [a] . . . transaction;” and “upon determining that the determined . . . pattern and the biometric data does not match the . . . signature and the stored biometric data, transmitting a notification indicating authentication failure to the user . . . .” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Additionally, the description of the device movement pattern data in the limitations of “wherein the device movement pattern includes a collection of one or more motion signals captured by the one or more sensors over a duration of a signature move,” and “wherein the device movement pattern is normalized by relativizing a magnitude of the one or more motion signals” describe functions that are performed outside the scope of the claimed method, system, and computer readable medium, because these limitations are not recited as method steps or as functions performed by the processor in the system and computer readable medium claims. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computer including one or more processors and a non-transitory computer readable medium, sensors of a user device, and data representing a device movement pattern and device movement-based signature to perform the steps, wherein the device movement pattern includes a collection of one or more motion signals captured by the one or more sensors over a duration of a signature move, and the device movement pattern is normalized by relativizing a magnitude of the one or more motion signals, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating a user for a transaction by comparing a pattern of observed activity and characteristics of the user with stored information about the user’s activity and characteristics. As discussed above, taking the claim elements separately, the these additional elements perform the steps or functions of “receiving contextual data from . . . a user . . .;” “determining a . . . pattern and biometric data based on the received contextual data,” “determining whether the determined . . . pattern and the biometric data matches a . . . signature associated with a user . . . within a predetermined threshold and stored biometric data, wherein the . . . pattern is normalized by relativizing a magnitude of the one or more motion signals,” “upon determining that the determined . . . pattern and the biometric data matches the . . . signature within the predetermined threshold and the stored biometric data, authenticating the user for [a] . . . transaction;” and “upon determining that the determined . . . pattern and the biometric data does not match the . . . signature and the stored biometric data, transmitting a notification indicating authentication failure to the user . . . .” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of authenticating a user for a transaction by comparing a pattern of observed activity of the user with stored information about the user’s activity. Further, the description of the device movement pattern data in the limitations of “wherein the device movement pattern includes a collection of one or more motion signals captured by the one or more sensors over a duration of a signature move,” and “wherein the device movement pattern is normalized by relativizing a magnitude of the one or more motion signals” describe functions that are performed outside the scope of the claimed method, system, and computer readable medium, because these limitations are not recited as method steps or as functions performed by the processor in the system and computer readable medium claims. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 3, 5-6, 10-11, 14-16, 18-19, and 21-23 further describe the abstract idea of authenticating a user for a transaction by comparing a pattern of observed activity of the user with stored information about the user’s activity. Specifically, claims 3, 5, 14-15, 18, and 21 describe the characteristics of the data that is observed or collected and used to determine the user’s activity. Claims 6 and 19 describe the comparison of the observed activity with the previous activity. Claims 10-11 and 16 describe steps involved in using the authentication method for a credit card transaction. Claims 22-23 further describe criteria or rules for capturing the device movement. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12, 14-15, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (US 2016/0226865) (“Chen”) in view of Lee, et al. (US 2017/0227995) (“Lee”) and Moore, et al. (US 2012/0306745) (“Moore”).
Regarding claims 1, 12, and 17, Chen discloses a computer-implemented method for device movement-based authentication, system for device movement-based authentication, comprising one or more processors; and a non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform the method comprising:
receiving contextual data from one or more sensors of a user device (Chen Figure 5; ¶¶ 56, 77-78, 85-86);
determining a device movement pattern and biometric data based on the received contextual data, wherein the device movement pattern includes a collection of one or more motion signals captured by the one or more sensors over a duration of a signature move (Chen Figure 5; ¶¶ 11, 27-29, 34-35, 56, 76-78, 87-92, 102-103);
determining whether the determined device movement pattern and the biometric data matches a device movement-based signature associated with a user of the user device within a predetermined threshold and stored biometric data (Chen Figure 5; ¶¶ 11, 34-35, 51-53, 56, 76, 78-79, 102-103, 107);
upon determining that the determined device movement pattern and the biometric data matches the device movement-based signature within the predetermined threshold and the stored biometric data, authenticating the user for an electronic transaction (Chen Figure 5; ¶¶ 11, 34-35, 44, 76, 102-103, 107, 192);
upon determining that the determined device movement pattern and the biometric data does not match the device movement signature and the stored biometric data, denying authentication (Chen Figure 5; ¶¶ 11, 34-35, 44, 56, 76, 107, 192).
Chen does not specifically disclose transmitting a notification indicating authentication failure to the user device.
Lee discloses transmitting a notification indicating authentication failure to the user device (Lee ¶¶ 9, 111-112).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen to include transmitting a notification indicating authentication failure to the user device, as disclosed in Lee, in order to inform the user of the failure and allow for another form of authentication to be used in that situation (Lee ¶ 112).
Chen in view of Lee does not specifically disclose that the device movement pattern is normalized by relativizing a magnitude of the one or more motion signals. 
Moore disclose that the device movement pattern is normalized by relativizing a magnitude of the one or more motion signals (Moore ¶¶ 26, 61-69).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen in view of Lee to include the device movement pattern being normalized by relativizing a magnitude of the one or more motion signals, as disclosed in Moore, in order to improve the recognition of a gesture  (Moore ¶¶ 61-62, 65-66).
Regarding claims 3 and 14, Chen discloses that each of the one or more motion signals comprises a time sequence of values captured by a corresponding sensor of the one or more sensors (Chen ¶¶ 27, 56, 62, 77-78, 87-92).
Regarding claims 5 and 15, Chen discloses that the one or more motion signals comprise:
i) vector displacement measurements received from an accelerometer of the user device, ii) rotation measurements received from a gyroscope and a magnetometer of the user device, and/or iii) longitude and latitude measurements received from a global positioning system (GPS) receiver of the user device (Chen ¶¶ 27-29, 87-92).
Regarding claims 6 and 19, Chen discloses that determining whether the determined device movement pattern matches the device movement-based signature comprises:
comparing each of the one or more motion signals with corresponding one of one or more reference motion signals associated with the device movement-based signature (Chen ¶¶ 51-53, 62, 66, 76-78, 102-103).
Regarding claim 18, Chen discloses that each of the one or more motion signals comprises a time sequence of values captured by a corresponding sensor of the one or more sensors (Chen ¶¶ 27, 56, 62, 77-78, 87-92).
Regarding claim 21, Chen discloses that the one or more sensors track position, acceleration, and orientation of the user device during the signature move, and wherein the signature move include moving, turning, and rotating the user device in a three-dimensional (3D) space (Chen ¶¶ 27-29, 56, 62, 77-78, 87-92).
Regarding claim 22, Chen discloses determining a starting check point to initiate a capture of the contextual data based, at least in part, on a notification that a user is prompted to provide the signature move; and determining an ending check point to halt the capture of the contextual data based, at least in part, on a notification (Chen ¶¶ 84, 94, 100).
	Chen in view of Lee does not specifically disclose an ending check point based on a determination that a device movement pattern matches the device movement-based signature.
	Moore discloses an ending check point based on a determination that a device movement pattern matches the device movement-based signature (Moore ¶¶ 73-76).
	Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen in view of Lee to include an ending check point based on a determination that a device movement pattern matches the device movement-based signature, as disclosed in Moore, in order to reduce unnecessary comparisons by comparing only the data that is necessary to determine a match (Moore ¶¶ 73-76).
Regarding claim 23, Chen discloses associating the determined device movement pattern to one or more rules, wherein the one or more rules include a requirement for a minimum number of device movement, a requirement for a minimum number of different types of movements, a requirement for a minimum duration of device movement, or a combination thereof (Chen ¶¶ 51, 66-70, 101).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee and Moore as applied to claim 1 and 12 above, and further in view of Arnald, et al. (US 2016/0155111) (“Arnald”).
Regarding claims 10 and 16, Chen in view of Lee and Moore does not specifically disclose that authenticating the user for an electronic transaction comprises transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier.
Arnald discloses that authenticating the user for an electronic transaction comprises transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier (Arnald ¶¶ 20-22, 68, 73-76).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen in view of Lee and Moore to include transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier, as disclosed in Arnald, in order to allow a credit card payment to be processed by the issuer after the user’s identity has been authenticated (Arnald ¶¶ 20-22, 68, 73-76).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee and Moore as applied to claim 1 above, and further in view of Borkar (US 2018/0053187).
Regarding claim 11, Chen discloses prior to receiving the contextual data from the one or more sensors of the user device, receiving a notification that a transaction vehicle has been provided by the user (Chen ¶¶ 31-32, 41, 84); and in response to receiving the notification, directing the one or more sensors of the user device to begin capturing the contextual data (Chen ¶¶ 31-32, 41, 84).
Chen in view of Lee and Moore does not specifically disclose that the received notification is a notification that a transaction vehicle has been provided by the user.
Borkar discloses a notification that a transaction vehicle has been provided by the user and directing sensors of a user device to begin capturing contextual data in response to the notification (Borkar ¶¶ 16-17, 30-33, 39-40).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen in view of Lee and Moore to include the use of a notification that a transaction vehicle has been provided by the user and to direct sensors of a user device to begin capturing contextual data in response to the notification, as disclosed in Borkar, in order to improve security of card-based payments using a device that the user owns along with patterns of motion (Borkar ¶¶ 3, 11-12), which are harder to forge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lau, et al. (US 2013/0102283) for disclosing authenticating a user for a payment transaction based on motion of their mobile device (See, e.g., Abstract; ¶¶ 20, 46, 74, 106).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685